Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 line 3: “the selected article” lacks antecedent basis.
Claim 8-9, 12: it is unclear what is defined as “regular” or “irregular”.  There are shapes that are naturally occurring in nature which may be considered as “regular”, such as sinusoidal shape.  It is unclear whether current disclosure would regard this shape as being regular or irregular.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by McKinney (US 20140103123)
McKinney teaches
1. An article comprising a fabric and being associated with a unique identification code, the selected article having a representational aesthetic environment (see all Figs.), distributed over at least 10% of an exposed surface of the fabric that is normally visible to an observer when the article is in normal use, the representational aesthetic environment encoding the identification code associated with the selected article, such that the presence of the encoded identification code is disguised or hidden by virtue of the representational aesthetic environment (see McKinney, i.e. par. 20, 42-48, 94).
2.1, wherein the article is a wearable article (McKinney, par. 94).  
4.1, wherein the identification code is a two-dimensional code (see McKinney, all Figs.).  
5.1, wherein the identification code includes a plurality of elements, wherein the identification code is encoded based on at least one of the width, length, position, size, shape, or color of the elements (see McKinney, all Figs.).  
6.5, wherein at least one of the elements is linear (McKinney, all Figs. QR code contains linear elements).  
7.5, wherein at least one of the elements is non-linear (McKinney, Fig. 9).  
8.5, wherein at least one of the elements is regularly shaped (McKinney, Fig. 9, i.e. QR code).  
9.5, wherein at least one of the elements is irregularly shaped (McKinney, Fig. 9).  
10.5, wherein at least one of the elements is curved or circular (McKinney, Fig. 9: camo elements are curved).  
11.5, wherein the elements are arranged in a pattern that appears random (McKinney, Fig. 9: camo elements are random).   
12.5, wherein the elements are arranged in a pattern that appears regular (McKinney, QR codes are regular pattern).  
13.5, wherein the representational aesthetic environment evokes a nature environment (McKinney, abstract, par. 10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney (US 20140103123)
Re claim 3.1, although McKinney is silent to the identification code is a one-dimensional code this is an obvious extension of McKinney’s teachings as 1D barcode is well known to exist before 2D barcodes
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney (US 20140103123) in view of Yamamoto (JP H05135234)
Re claim 14-15, McKinney is silent to wherein the representational aesthetic environment comprises a coded pattern woven into the fabric and a graphic applied over at least a portion of the coded pattern so as to obfuscate the coded pattern while still allowing the coded fabric to be read and decoded by a reader through the graphic.  
Yamamoto teaches that it is well known for a graphic in the form of characters, images, or ID marks can be printed on or overlapped a barcode on a woven or knitted fabric.  The fabric contains fibers that are dyed to form the bar code which is therefore a woven barcode (abstract, pages 2-3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yamamoto for making the product more difficult to read and counterfeit.
Claim(s) 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney (US 20140103123) in view of Noh (US 20120294624)
Re claim 16.1, McKinney is silent to wherein the fabric includes a set of fiber transmitters embedded therein, the transmitters operating in a set of wavelengths selected from the group consisting of visible, invisible, and combinations thereof, the transmitters configured to transmit information that can be detected by a mobile computing device, directed to the wearable article, and executing a suitable application.  
Noh teaches a fabric that includes a set of fiber transmitters embedded therein, the transmitters operating in a set of wavelengths selected from the group consisting of visible, invisible, and combinations thereof, the transmitters configured to transmit information that can be detected by a mobile computing device, directed to the wearable article, and executing a suitable application (Noh, Fig. 5, par. 10-14, 24-26, 32-33, 46-51)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Noh to allow fabrics with optical fibers to transmit data.
20.1, wherein the fabric includes a set of fiber receivers embedded therein (Noh, abstract, summary)
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney (US 20140103123)/ Noh (US 20120294624) further in view of Ligorano (US 20130010004)
Re claim 17-19, McKinney is silent to the fabric includes a set of fibers that can change visual properties, and wherein the visual properties of such fibers are configurable to encode at least part of the identification code associated with the selected article; wherein each article of the set includes the same configuration of fibers, and wherein the visual properties of such fibers are used to encode different identification codes for different articles; and wherein the visual properties of such fibers are configurable to dynamically change an encoded pattern associated with the selected article to allow for representation of different identification codes for the selected article.   
Ligorano teaches a fabric that includes a set of fibers that can change visual properties interactively (par. 9-16, 28-30).   The panels of Ligorano can display at least a visual thermostat and a changeable light pattern (par. 10-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ligorano so that the display can be changed by programming to display a desirable pattern.
Although silent to the encoding at least part of the identification code associated with the selected article, it would have also been obvious to one of ordinary skill in the art that a unique pattern displayed on each item can be considered to represent an identification code.
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that 
The Office Action points to all figures and paragraphs 20, 42-48, and 94 of McKinney as showing a describing a representational aesthetic environment. These figures and passages refer to camouflage patterns with rectangular elements in which digital codes (e.g., QR codes) are encoded or hidden. Applicant respectfully submits that such camouflage patterns are not representational aesthetic environments within the context of the present patent application when given a broadest reasonable interpretation, particularly where the present patent application also discloses the use of camouflage patterns to encode information ( see, for example, paragraphs [00179-00181). Without limitation, the patent application provides some examples of representational aesthetic environments in the form of grasses, ocean waves, beach umbrellas, tree branches, leaves that have fallen from trees, and snowflakes where information can be encoded in the relative widths, lengths, positions, and/or colors of the representational aesthetic environment.
The Examiner respectfully disagrees and contends that pars. 179 and 181 in the current specification describing a code encodable in camouflage pattern is “an exemplary embodiment”, which is contradictory to Applicant’s argument as not representational aesthetic environments.  
As to Applicant’s definition of "representational aesthetic environment" being a graphical rendering (as in the case of art that is "representational") that evokes objects that exist in the physical world, this this very well match the soldier’s camouflaged clothing of Applicant’s own exemplary embodiment.  The camouflage image represents a military clothing.  There is nothing in the specification indicating that the camouflage image as cannot be "representational aesthetic environment".
Applicant is also reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, limitation “the representational aesthetic environment encoding the identification code … the encoded identification code is disguised or hidden by virtue of the representational aesthetic environment” can be met by the camouflage image containing an identification code.  Although examples of representational aesthetic environments in the form of grasses, ocean waves, beach umbrellas, tree branches, leaves that have fallen from trees, and snowflakes being provided, there is nothing in the claims that precludes the camouflage image from being interpreted as the “representational aesthetic environment”.
Applicant argues that the claimed terms regular or irregular as being definite.
However, Applicant has borrowed the definition of regular/irregular shapes from sources other than Applicant’s without providing at least an example.  There are shapes that are naturally occurring in nature which may be considered as “regular”, such as sinusoidal shape.  It is unclear whether current disclosure would regard this shape as being regular or irregular.
For these reasons, the previous rejection(s) is/are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887